DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 102/103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 10 and 13-16 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/169575 A1 (Kito) as translated by family member US 2020/0180535.
	Kito discloses a bottomed molded article comprising wall portions surrounding hollow portions wherein the molded article comprises parts having different thicknesses and said parts are obtained from a composition comprising:
	an olefin resin (meets Applicants’ polyolefin resin);
	a polyamide resin (meets Applicants’ polyamide resin); and
a modified elastomer having a reactive group that is reactive with the polyamide (meets Applicants’ modified elastomer)
(e.g., abstract, [0143-0156], examples, claims, Figures).  Kito exemplifies compositions comprising 55 wt.% polypropylene NOVATEC MA1B, 25 wt.% polyamide 11 Rilsan BMN O and 20 wt.% maleated ethylene-butene copolymer TAFMER MH7020.  
In Figure 1, Kito sets forth a bottomed molded article comprising a bottom (7) (meets Applicants’ bottomed requirement), wall portions (2) (meets Applicants’ wall portion) surrounding hollow portions (5) (meets Applicants hollow portion) and  mounting portions (6), wherein the mounting portion (6) (meets Applicants’ second part which is thicker) appears to be thicker than the wall portions (2) (meets Applicants’ first part) and the wall and mounting portions are integrated and made from a composition meeting the terms of the present claims (meets Applicants’ composition requirements).  In Figure 3, Kito sets forth a bottomed molded article comprising a bottom (4) (meets Applicants’ bottomed requirement), walled frames (3) from Figure 2 comprising wall portions (2) (meets Applicants’ wall portion) surrounding hollow portions (5) (meets Applicants hollow portion) and mounting portions (8), wherein the walled frames (3) (meets Applicants’ second part which is thicker) appear to be thicker than the bottom (4) and mounting portions (8) (meets Applicants’ first part) and the wall, walled frames and mounting portions are integrated and made from a composition meeting the terms of the present claims (meets Applicants’ composition requirements).
Inasmuch as Kito’s above-described bottomed molded articles meet the structural and compositional requirements defined by the present claims, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Kito.
As to the product-by-process limitation “formed by blow molding”, considering Kito’s bottomed molded articles appear to meet all the structural limitations presently claimed, it is not seen that the patentability of presently claimed product depends on its method of production, In re Thorpe, 227 USPQ 964.  In any event, Kito’s molded article can be manufactured by blow molding [0118].
As to claims 13-15, considering that Kito’s composition comprises the same polyolefin,  polyamide and modified elastomer, it is reasonably it would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
As to claim 16, Kito’s composition comprises a polyolefin continuous phase and a polyamide/modified elastomer dispersed phase.
	It is reasonably believed that the bottomed molded articles per Kito’s Figures 1 and 3 meet the presently claimed structural and compositional requirements. In the alternative, given that Kito discloses that the thicknesses of the walls (2) can be appropriately adjusted [0145] and that the molded articles may be further provided with a reinforcing rib [0151], [0155], it would have been within the purview of one having ordinary skill in the art to make the inner walls making up the interior quadrangular partition of Figure 1 thinner than the outside walls and/or provide Figures 1 and 3 with further reinforcing ribs having a different thickness in accordance with the ultimate intended purpose or use and with the reasonable expectation of success.
Response to Arguments
7.	Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive with respect to the rejection based on WO 2017/169575 A1 (Kito) as translated by family member US 2020/0180535.
It is reasonably believed that the bottomed molded articles per Kito’s Figures 1 and 3 meet the presently claimed structural and compositional requirements, as set forth hereinabove.
8.	Applicant’s arguments filed December 17, 2021 with respect to the 35 USC 112 and rejection based on US 2014/0364569 (Kito) have been fully considered and are persuasive.  The 35 USC 112 and rejection based on US 2014/0364569 (Kito) have  been withdrawn. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765